Citation Nr: 1424026	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  07-15 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel



INTRODUCTION

The Veteran served on active duty from June 1976 to October 1980 and from June 1981 to September 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The Veteran appeared and testified at a formal RO hearing in August 2007.  A transcript of the hearing is contained in the record.

This appeal was previously before the Board in July 2010.  The Board remanded the claim so that the Veteran treatment records could be requested, attempts to verify the Veteran's stressor could be made, and the Veteran could be scheduled for a VA examination.  The case has been returned to the Board for further appellate consideration.


FINDINGS OF FACT

1.  The Veteran has not reported consistently the in-service stressors which, in his view, led him to develop a psychiatric disability, to include PTSD, after service. 

2.  The competent evidence does not contain a diagnosis of PTSD based on a corroborated in-service stressor. 

3.  The Veteran's acquired psychiatric disorder(s), including depressive disorder, were not shown during service or for many years thereafter, and are not otherwise related to his active period of military service.



CONCLUSION OF LAW

An acquired psychiatric disorder, to include depressive disorder PTSD, is not due to disease or injury that was incurred in or aggravated by active service; nor may a psychosis be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has given consideration to the VCAA, which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See id. at 486.  Determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  In the instant case, correspondence dated November 2005 and May 2006 notified the Veteran of all of the above elements.  The Board finds that the notice provisions of the VCAA have been fulfilled, and that no further notice is necessary. 

With respect to the duty to assist, the VCAA provides that VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  VA must provide a medical examination or obtain a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was afforded VA examinations in September 2006 and May 2012.  The VA examiners reviewed the claims file, cited evidence, reported the Veteran's statements, and provided opinions with accompanying rationales.

In the instant case, the Board finds reasonable efforts have been made to assist the Veteran to obtain evidence necessary to substantiate his claim. There is no reasonable possibility that further assistance would aid in substantiating the claim. The pertinent evidence of record includes the Veteran's personnel and service treatment records, the Veteran's statements, SSA records, as well as VA treatment records.

Additionally, the VA attempted to obtain additional service records regarding any criminal proceedings related to the Veteran's alleged in-service personal assault.  After numerous negative answers, the RO issued a formal finding of unavailability for any records regarding a court martial or proceedings regarding the alleged assault.

The Board acknowledges that special consideration must be given to the development of claims for PTSD that are based on assault.  See Patton v. West, 12 Vet. App. 272 (1999).  In particular, the provisions in M21-1, Part III, 5.14(c), which address PTSD claims based on personal assault, are substantive rules that must be considered.  See YR v. West, 11 Vet. App. 393, 398-99 (1998).  Accordingly, in August 2007 and August 2010, the Veteran was provided with a VA questionnaire that solicited alternative evidence that might corroborate an in-service personal assault.  The Veteran was informed that such evidence may include the following: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Examples of behavior changes following the claimed assault can also be used as relevant evidence.  To date, the Veteran has provided no such corroborating evidence.

In summary, the Board finds that "it is difficult to discern what additional guidance VA could have provided to the veteran regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116   (1994); (observing circumstances when a remand would not result in any significant benefit to the claimant).

The Veteran was provided with the opportunity to request a Board hearing, and he declined.  He provided testimony at a formal RO hearing; the transcript is of record.  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in- service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection for certain diseases, such as psychosis, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).  The Board notes however, that in this case, there is no medical evidence of record showing a diagnosis of a psychosis within one year of service, therefore, service connection on a presumptive basis would not be warranted.

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);(2) the layperson is reporting a contemporaneous medical diagnosis, or;(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

To the extent that the Veteran is asserting that he experienced acquired psychiatric disability in service and continuing symptoms thereafter, the Board acknowledges that a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau). 

However, the Board notes again that the Veteran's service treatment records are negative for complaints or treatments related to psychiatric symptoms while the record also demonstrates that the Veteran did not present with psychiatric complaints until September 2005.  Additionally, the Federal Circuit has recently held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331  (Fed. Cir. 2013).  The Veteran has not been diagnosed with a psychosis, and therefore the Board finds that the theory of continuity of symptomatology is not applicable in this case.

The DSM-IV diagnostic criteria for PTSD include exposure to a traumatic event in which the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others; and a response that involved intense fear, helplessness, or horror.  Additional diagnostic criteria must be met before a diagnosis of PTSD is warranted.

The evidentiary standard outlined in 38 C.F.R. § 3.304(f)(3) for establishing in-service stressors in claims for PTSD was recently relaxed, adding to the types of claims VA will accept through credible lay testimony alone.  The new regulations provide that if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in- service stressor.

Generally, personality disorders, mental deficiency, mental retardation and other such "defects" are not "diseases" or "injuries" within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9, 4.127.  However, evidence of additional disability resulting from a mental disorder that is superimposed upon and aggravates a congenital defect such as a personality disorder or mental deficiency during service may be service-connected.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; see also VAOPGCPREC 82-90, 55 Fed Reg. 45,711; Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); and Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  

Drug abuse is the use of illegal drugs (including prescription drugs that are illegally or illicitly obtained), the intentional use of prescription or non-prescription drugs for a purpose other than the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects.  See 38 C.F.R. § 3.301.  Drug abuse, unless it is a secondary result of an organic disease or disability, are considered to be willful misconduct.  See 38 C.F.R. § 3.301(c)(2), (3).  The isolated and infrequent use of drugs by itself will not be considered willful misconduct.  However, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  See 38 C.F.R. § 3.301(c)(3).  No compensation shall be paid if a disability is the result of a veteran's own willful misconduct or abuse of alcohol or drugs.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Factual Background

On his September 2009 claim of entitlement to service connection for depression, the Veteran reported that he had never been away from home until he joined the Navy in 1976.  He stated that, although he was born in the 1950s, he "had never encountered racism during [his] upbringing," and he had never been punished by anyone other than his parents.  He stated that starting in boot camp he encountered racism, and was stepped on, but that he "brushed it off because [he] thought it was part of training."  During his second term of service he was stationed near his home.  His mother died the month after the start of his term, and he was granted two weeks of leave, but he "came back to work early because [he] really enjoyed being stationed at home."  He indicated that his Chief allowed him to take personal time to care for his mother's estate, but his Commanding Officer did not like the Veteran's "personal problems" and became abusive.  At some point, he was stationed in N.Y. under a Captain Long.  He reported that he worked for Captain Long for three years, but that Captain Long was relieved of his position after pushing the Veteran down a flight of stairs.  The Veteran reported he showed up to his recruiting job early, and had his hands full of lunch and his briefcase.  At the top of the stairs he was surprised to find Captain Long, who told him that he was not allowed to be at his job early and to go back to his car.  The Veteran reports that Captain long then made a derogatory racial slur and pushed him down the stairs backwards.  He stated that "from that moment on [he] had nightmares and even worse, as time [went] on the nightmares became more frequent."

In his January 2007 notice of disagreement, the Veteran reported that he was not afforded counseling in service for the abuse he ensured.  He stated that Captain Long was relieved of his duty due to shoving the Veteran down the stairs.  He also stated he was "not allowed to seek help or his former commanding officer would right [him] up for misconduct or creating a problem."

During his August 2007 RO hearing, the Veteran testified that after being pushed down the stairs by Captain Long, he immediately encountered Chief Gregory, who asked if he was injured.  The Veteran reported to Chief Gregory that Captain Long had pushed him down the stairs, and he stated that Chief Gregory "immediately got on the phone and called somebody in Washington."  He reported that they were then assigned a new Master Chief and Captain Long was forced to resign.  He stated that he had a statement he made about Captain Long "somewhere."  He also said he had a statement about his involvement in "making goal."  He felt that after these incidents his file was "flagged."(Hearing Transcript pages 4-5).  Conversely, he testified that his new Master Chief was black, and that he was "always the only African-American person [in each office] wherever [he] went." (Hearing Transcript, page 5).  After being pushed down the stairs, the Veteran testified that he did not ever seek medical treatment. (Hearing Transcript p. 6).  He stated that in order to seek medical attention he would have had to travel from King's Point, NY to Brooklyn, NY, and he lived in Long Island, NY.  He testified that "as long as [he] didn't have a broken leg or whatever, [he] had to report to work."  He stated that he was not allowed to seek treatment by his commanding officers, and that this occurred when he was stationed in PA as well.  He again stated that he never encountered racism growing up, and that his "first bout of racism was when [he] was 25 years old in the U.S. Navy.  Right here in the Reserve Center in Fort Des Moines...[his] mother had just died.  [He] was 25 years old. (Hearing Transcript, page 8).  The Veteran indicated he kept log books of all the things that happened to him in service, including his stressor incident, but stated that he was unable to find the log books.  (Hearing Transcript, page 12).  He reported again the Captain Long was investigated for pushing him down the stairs.  He said that the investigation "was from Washington, D.C."  He was asked if he had an paperwork from the investigation he participated in, and the Veteran reported that he had some personnel paperwork from "recruiting irregularities."  (Hearing Transcript, page 13).  The Veteran testified regarding his discharge from service, and noted that "racism led [him] to drugs.  And led [him] to court-martial."  He noted that he "popped positive for cocaine" which lead to the end of his career with the Navy.  He stated that he won his court-martial case because the nurse did not immediately take his urine to be tested.  But he stated that he did "end up actually using drugs."  He blamed his drug use on depression.  He stated that he was "constantly reminded that they were taking a chance on [him] being there because it was a higher echelon...next stop was...the Pentagon."  He testified that he was "turned on" to drugs by other soldiers while he was stationed in Virginia.  (Hearing Transcript, pages 15-17).

The Veteran's service treatment records include a March 1987 reenlistment evaluation.  On his medical history form, the Veteran denied depression or excessive worry, nervous trouble of any sort, and frequent trouble sleeping.  He also denied recurrent back pain.  He reported that "one month prior to today's visitation I fell backwards down a flight of stairs.  Went to Brookhaven hospital in Suffolk County for back pain.  Injury was diagnosed as a pulled muscle."  He reported he was given Motrin and that he had "no more problems to date."  There are no other treatment records regarding the fall down the stairs.  There are no treatment records for or complaints of psychiatric symptoms.  Although the Veteran reported that he could not seek treatment for anything without approval, and that approval did not come for minor illnesses, his treatment records include treatment for colds, gastrointestinal upset, abscess, etc.  In March 1991, he was assessed with cocaine abuse although he denied having cocaine at any time.  On his September 1991 separation examination he denied depression, excessive worry, frequent trouble sleeping, and nervous trouble of any sort.  He had a normal clinical evaluation, including psychiatric.

Service personnel records do not include any records regarding a criminal hearing with Captain Long.  However, his personnel records also do not contain records of his own court-martial for cocaine use, so it appears that his personnel records may be incomplete.  His personnel records do include a DD 214 for his last period of service, which notes that he was given an honorable discharge, but that his discharge was due to substance abuse.  The Board is mindful that, in a case such as this, VA has a heightened obligation to assist the claimant in the development of his claim.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).

With the VA's heightened obligation in mind, in July 2010 the Board remanded the Veteran's claim so that additional searches could be made regarding the Veteran's claim that Captain Long underwent criminal proceedings for pushing the Veteran down the stairs.  The Appeals Management Center (AMC) requested any information regarding the Veteran's stressor claim from the Defense Personnel Records Information Retrieval System (DPRIS).  DPRIS responded in October 2011 that the 1987 command history from the Navy Recruiting District New York, NY, which "did not document [the Veteran] being pushed down a flight of stairs by his Commanding Officer."  DPRIS suggested contacting the Naval Criminal Investigative Service (NCIS) for additional information on any criminal records.

In December 2011, the NCIS responded that they could not provide any records relating to an assault on the Veteran by a commanding officer at the Merchant Marine Academy in Kings Point, NY.  "NCIS conducted a thorough search of all investigative files associated with the [Veteran's name].  NCIS does not hold a specific investigation referencing [the Veteran] as a victim."

The AMC additionally contacted the U.S Navy Judge Advocate General (JAG) Deputy Director and requested any information on the Veteran's reported case.  In January 2012, JAG responded that "a search of our records from 1986 to the present yielded no results for a court proceeding for [Captain Long]."  The letter noted that "this office maintains only those records of trial relating to general courts-martial or to special courts-martial in which the accused was awarded a punitive discharge or at least one year of confinement."

In April 2012, the AMC issued a formal finding of lack of information required to corroborate the Veteran's reported stressor.

Between discharge from service in 1991 and September 2005, the record does not contain any record of treatment for or complaints of any psychiatric problems.  The Board points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

On September 28, 2005, the Veteran initially sought VA treatment.  He reported that he "has been having nightmares for years since he was pushed down the stairs by his commanding officer in 1986 to 1987."  He stated that he was given an honorable discharge, but due to misconduct due to drug abuse.  The Veteran "reports that he tested positive for cocaine, but had not been using cocaine.  He denied street drug abuse."  He reported he has a sister with depression.

On September 29, 2005, the Veteran first met with psychiatrist Dr. R.M.G. for an initial psychiatric evaluation.  He reported that his severe episodes of depression, daily low mood, no energy and motivation, decreased interest and poor appetite started during his second period of enlistment, "due to reported race discrimination and eventually, being pushed down the steps by his Captain in 1987."  He stated that since the incident in 1987 he has had nightmares, trouble sleeping, and flashbacks.  He stated he dealt with his feelings by turning to alcohol and drugs, but he stated he was not dependent on drugs and he had not used them for years.  She diagnosed major depression, PTSD and dysthymic disorder. 

On October 3, 2005, the VA PTSD program coordinator noted that the Veteran's claimed in-service stressor was "incredulous" and that a Navy Captain would not lay hands on an enlisted man.  The PTSD program coordinator thought the stressor did not meet Criterion A for a diagnosis of PTSD because it was not of a life-threatening manner.  Dr. R.M.G., psychiatrist, responded that the Veteran was exposed to a traumatic event which involved threatened serious injury and that he responded with intense fear and helplessness.  She felt that "from his account, he does appear to have features of PTSD."

On October 5, 2005, the Veteran stated that he was less anxious and depressed.  He was not taking his prescription medication to help with his symptoms.  He also reported his elderly father, with whom he lived, was verbally abusive towards him.  He stated that his father's verbal abuse reminded him of "the abuse he received in the military."

Also on October 5, 2005, Dr. R.M.G. noted the Veteran had not taken his medication and continued to have problems with his sleep, depression, poor appetite, etc.  She noted that the Veteran's condition was unchanged, and that it "started when he was in the service and appears to be service connected."

By October 19, 2005, the Veteran reported that he was feeling better, and was able to sleep better with his medications.  The following day, the Veteran stated that he was not compliant with taking his sleep medication and that he struggled with sleep, but he had an improved mood and is able to deal with daily stresses better.  He continued to have trouble with his verbally abusive father.  During his November 9, 2005 psychotherapy session, he stated that he was sleeping well on his medication.  He again reported he was less depressed, calm, and able to better handle stress.  He was encouraged to follow through with job-seeking activities.  On November 17, 2005, he stated that he wanted to wait before going to Vocational Rehabilitation referral until he can sleep during the night and not have nightmares.  He was diagnosed with depression and dysthymic disorder, and rule out personality disorder, rule out PTSD.

In October 2005, Dr. R.M.G. provided a statement to the Social Security Administration (SSA) regarding the Veteran's claim for disability.  She diagnosed major depression and PTSD.  She noted that his symptoms markedly interfered with many aspects of employment.  She concluded that "at this time, he is unable to hold any job."  She did note that he had just sought treatment the month prior, and that it was too soon to tell how therapy and treatment would affect his symptoms.

In December 2005, the VA treatment care provider again suggested the Veteran go to Vocational Rehabilitation, and the benefits of having a purpose for psychiatric symptoms.  He again stated he didn't want to participate in Vocational Rehabilitation until he "felt better."  He then reported that discrimination against his race held him back in his prior jobs. 

In March 2006, the Veteran's primary care physician noted that the Veteran rationalized his noncompliant behavior (present with both his physical and mental medications) and is accusatory of those who challenge his behavior.  His physician noted that there was "no depression noted" and he questioned if the Veteran's behavior was manipulative or paranoia.

The Veteran complained of significant financial and familial stresses throughout his psychiatric treatment.

The Veteran applied for Social Security disability.  In connection with his claim, in June 2006, he was afforded a neuropsychological evaluation.  He denied PTSD and stated that he did not have any combat duty.  He stated he worked as an administrative assistant during his service in the Navy, and that he "retired" in 1991.  After service he worked as a cook, and was fired because money turned up missing.  He also worked as a bar manager, in a casino, telemarketing and as an assistant manager at a hotel.  He stated he currently worked part time with his "family business," and helps to take care of his elderly father (with financial assistance).  He did not have a current career goal and that he was discriminated against in the past due to his race.  He reported he was shot at in 1992 while working for the family business and fell and hit his head.  He did not report his in-service stressor of being pushed down the stairs by his Commanding Officer.  After testing, he was diagnosed with major depressive disorder and rule out conversion or somatoform disorder.  His test results included an "invalid profile," possibly due to faking bad, acute psychoses or experience of an acute stress period.  He was "not psychotic in presentation."  He was noted to have "unresolved issues about being robbed and shot at in 1992, as well as his experiences in work environments where he reports to have been falsely accused of crimes that are interfering with current vocational success."  It was suggested he be referred to Vocational Rehabilitation.  He was thought to be capable of handling moderately-paced employment.

In July 2006, the Veteran complained of depression and anxiety due to his lack of income.  He again reported his elderly father is verbally abusive, and that he has interpersonal problems with his siblings.  However, his family remained his only social outlet.  In September 2006, the Veteran's younger brother was released from prison and he assaulted the Veteran, and accused him of sexual abuse during childhood.

The Veteran was afforded a VA mental disorders examination in September 2006.  The examiner recorded the Veteran's complaints and recounted much of the Veteran's psychiatric treatment since he first sought it in September 2005.  He reported his work with his family business, but did not report that he was shot at in 1992.  He stated that he has lost most of his jobs due to racism; however, the examiner noted that he "appears to be someone who has gotten into conflict at various job situations" due to not have flexibility with instructions and who is unable to deal with grey areas in job situations.  He reported that he threatened to cut himself with a knife in 1995 after a fight with his father.  Objectively , the examiner found that the Veteran did not present as depressed.  He was anxious, with pressured speech.  Regarding a diagnosis of PTSD, the examiner reported that providers generally did not support such a diagnosis, primarily because of the non-life threatening nature of his claimed trauma and the "unlikely claim of nightmares every night about having been pushed down a flight of stairs." The Veteran "has a very dependent relationship with his father and other family members.  [The examiner] would tend to see this as, in large measure, because of personality traits, as opposed to a major Axis I diagnosis, i.e. the major depressive disorder."  He found that about half of the social and industrial impairment of the Veteran was due to his personality problems.  The examiner found that there was no basis for regarding the depressive problem as arising while on active duty or due to active duty events.  However, the examiner did not provide a sufficient rationale for this opinion.  He diagnosed major depressive disorder and personality disorder, with Axis IV of financial, employment and social stressors.  

In May 2008, the Veteran was dealing with living in his deceased father's home while not knowing if the mortgage payments were being covered.  He initially stated that his anxiety was "off the charts," but later stated his anxiety is only occasional.  He noted that he "made Deacon" at his church recently and was proud of himself.

In June 2008, the Veteran's sister provided a statement in support of his claim.  She noted that her mother died at the beginning of the Veteran's second term of service and that instead of taking his allowed 2 weeks of leave, he only took one week.  However, when he returned to service, his Commanding Officer told him that he was "tired of his personal problems" and used racial slurs against him.  She noted that her brother did not file a complaint because "we were taught" to endure the name calling... "it was the eighties and this country...was just starting to learn about racial divide."  She noted that in addition to the humiliation and degradation the Veteran suffered he was also assaulted when he was stationed in New York.  She stated that the Commanding Officer was "talking to someone" and simply pushed the Veteran down the stairs.  She reported that her brother was a changed man after his second period of service, and that he now is "bi-polar and manic depressive."

In July 2008, the Veteran was afforded another VA examination.  The examiner noted the Veteran first sought treatment in 2005, and that this "seemed to remain a sound basis for rejecting a claim of depressive disorder arising on active duty."  Additionally, the examiner thought that "the [Veteran's] claim of suffering from PTSD because Captain Long verbally abused him and pushed him down some stairs appears exaggerated and not credible."  The examiner noted that Captain Long was the Veteran's commanding officer for "several more years" and that it seemed incongruent [with the Veteran's statements that he was relieved of his duty after the incident] that he could still be on the job three years later."  The examiner felt that the Veteran's statement that he had nightmares about the incident every night seemed exaggerated and not credible.  The examiner opined that there was not sufficient credible evidence of a mental disorder arising on active duty other than non-compensable drug use.

As the July 2008 VA examination did not address whether the Veteran's current diagnoses were due to his service (and only that they did not begin in service), the Board remanded the claim, in part, for an additional VA examination.  In May 2012, the Veteran was afforded a third VA examination.  The examiner found that the Veteran's symptoms did not meet the criteria for a diagnosis of PTSD, but did diagnose major depressive disorder.  The Veteran recounted his stressful incident and reported his current symptoms which he attributes to this stressor.  This includes that he no longer enjoys playing golf because it reminds him of his stressor, but he was not able to explain this further.  He again noted that he has been fired from several jobs since service, and stated he was falsely accused of theft on "some jobs" and he related this to racial bias.  He stated that all of his mental health symptoms began after he was pushed down the stairs in 1987.  He denied a history of drug use at any point of his life, and reported he was falsely accused of cocaine use in 1990 due to a positive urine screen taken when he was treated for complaints of chest pain.  The examiner noted that during his RO hearing the Veteran had reported that although he was not using at the time of his positive urine, he did use cocaine in service.  The examiner felt that the Veteran's reported stressor of being pushed down the stairs was not adequate to meet criterion A for a diagnosis of PTSD.  Following the interview and psychological evaluation, the examiner found that the Veteran was "cooperative with the interview but displayed a tendency toward magnification of symptoms and relating all symptoms and life stress events to his stressor event in 1987.  For example, he reported having nightmares recounting the stressor event six times a night."  He also reported that "his time in the Navy was the best period of his life, and he regrets having to leave the Navy and he wished he would have made a career in the Navy."

The May 2012 examiner concluded that the Veteran's claim of PTSD is less likely than not caused by the claimed in-service event, and his diagnosis of major depression was less likely than not incurred in or caused by his service.  The examiner supported his opinion by noting that the Veteran's report of being pushed down the stairs in February 1987 did not meet criterion A for PTSD because it did not involve "actual or threatened death or serious injury or a threat to the physical integrity of self or others" because the Veteran reported that he only sought medical attention "at the encouragement of his supervisor, and then not immediately."  The examiner noted, as the regulations for personal assault address, that "no markers could be found in his claims file suggesting a change in behavior, a change in performance of duties, or mental status change that would support his assertion that the event was experienced as a trauma or significant stressor event that would involve intense fear, helplessness, or horror and be the cause of PTSD and/or major depressive disorder."  Lastly, the examiner noted that the Veteran initial treatment for psychiatric symptoms in 2005, and continuously thereafter, have "focused on the Veteran's management and coping with current life stressors as opposed to having a focus of coping with past event during Navy service."

Analysis

As there is a current diagnosis of depressive disorder, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353   (Fed. Cir. 2000); D'Amic v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Board acknowledges that the Veteran is competent to give evidence about what he experiences.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Competency of evidence, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  See also Buchanan, supra (The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  If the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.)

Here, the Board finds the Veteran's statements regarding his in-service stressor incident, and several other statements to be less than credible.  As is noted in the above Factual Background section, the Veteran has provided different statements regarding the circumstances around his fall down a flight of stairs in 1987.  In service, in March 1987, the Veteran reported that he fell down a flight of stairs and that he sought medical treatment for back pain right afterward.  He reported the back pain resolved.  Beginning in 2005, the Veteran reported that he was pushed down the stairs by Captain Long.  He has stated both that he was not permitted to seek medical treatment thereafter, and that he simply did not seek medical treatment thereafter.  He has stated that he and Captain Long were the only ones at the top of the stairs when he was pushed, but his sister (who assumedly heard from the Veteran the details of his stressor) noted that Captain Long was not alone at the top of the stairs when he pushed the Veteran.  Additionally, the Veteran has stated that Captain Long was forced to resign, forced to retire, and that he was court-martialed for the incident.  He also stated he had a statement he provided against Captain Long.  The Veteran's personnel records include an April 1987 reenlistment agreement which noted that the Veteran desired to continue his naval service and agreed to the terms of reenlistment with Captain Long.  The reenlistment paperwork is signed by the Veteran.  His personnel records also contain a performance record.  His performance remained at a similar level throughout his second period of service, however it dropped a little begging during the period from July 1990 to March 1991, and the Veteran was not recommended for advancement in March and September 1991.

Although the Veteran testified that he had a statement he made against Captain Long, he did not provide it to the VA.  He did provide the VA with a statement against Chief Koch, who he reported directed members of the recruiting section under his command to create "ghost" (fake) enlistees so that they could "make goal."  This occurred in 1985.

Other statements against the Veteran's credibility include his conflicting statements about drug use, and conflicting statements about symptom improvement.  He has presented to VA care providers that he never used illegal drugs and that his in-service court-martial for cocaine use was overturned because his positive urine screen was incorrect.  However, he did admit to at least one VA care provider that he used cocaine and marijuana after service, and he testified during the RO hearing that he began using cocaine after he was transferred to Virginia toward the end of his period of service.  This testimony coincides with his decline in performance in his personnel records.  Additionally, the Veteran was noted to exaggerate his symptoms by VA and non-VA care providers.  He was noted to be "histrionic" about his symptoms and his circumstances, and his primary care physician believed that his behavior was not depressive but possibly manipulative.  Records from October to November 2005 show that the Veteran would report improved sleep or poor sleep within short periods of time, and was noncompliant with medication.  It was suggested by VA and non-VA care providers that he seek Vocational Rehabilitation, but he refuted this advice because he wanted to "feel better" but also stated because he felt he could not get employment due to race discrimination.

The VA attempted to corroborate the Veteran's reported in-service stressor and his statements that Captain Long was disciplined for his assault.  After contacting DPRIS, NCIS and Navy JAG, the VA formally found that the Veteran's stressor could not be confirmed.  As the Veteran's personnel and service treatment records, as well as his own inconsistent statements, discredit his statements regarding his in-service stressor, the Board finds that his description of being pushed down the stairs by Captain Long during service is not credible.

The Veteran has contended that his depression began in service and has continued since his service.  He has stated that he has had ongoing nightmares since 1987, and that his depression made him unable to keep employment after service.  However, the Board notes again that the Veteran's service treatment records are negative for complaints or treatments related to psychiatric symptoms while the record also demonstrates that the Veteran did not present with psychiatric complaints until September 2005.  Additionally, the Federal Circuit has recently held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Additionally, as noted above, the Board finds the Veteran to be a less than credible historian, so his statements of ongoing depression since service are not deemed credible.  He denied depression throughout his in-service evaluations.  He has also reported that he was fired from several jobs after service due to accusations of theft.

In addition to his complaint of a physical assault in service, the Veteran has stated that he was the victim of racial bias and verbal abuse.  Although the Board recognizes that discrimination and racism continue to exist, and that therefore it is probable that the Veteran encountered some form of racism during his service, the Board has difficulty finding the Veteran's specific allegations credible given his other less than credible statements.  

The claims file contains conflicting nexus opinions.  In assessing the service connection claim based on the available evidence of record, the Board finds that the opinions of the September 2006/July 2008/May 2012 VA examiners are more probative than the statements of the Veteran's 2005 VA psychiatrist.  Factors for assessing the probative value of a medical opinion are the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  In contrasting these opinions, the Board is cognizant that the United States Court of Appeals for Veterans Claims (Court) has stressed that "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The VA examiners thoroughly reviewed the Veteran's treatment records and interviewed the Veteran prior to providing negative nexus opinions.  The VA psychiatrist treated the Veteran in 2005.  The Court in Nieves noted that when evaluating the probative value of a medical opinion, the examiner's review of records from claims file, while important, is not dispositive absent review and consideration of most relevant case facts.  Here, the Board notes that a review of the medical record and claims file had a significant impact on the opinions provided.  The VA psychiatrist based her opinion on the statements from the Veteran that he was assaulted in service and that his symptoms began in service and have continued since service.  The VA examiners, particularly the 2008 and 2012 examiners, were able to review the Veteran's statements to both care providers, during hearing and during service.  This information allowed the examiners to note inconsistencies in the Veteran's statements.  Thus, the VA psychiatrist's opinion is not based on the most relevant case facts.

As noted above, the Board has found the Veteran's statements regarding his in-service stressor not credible.  The VA psychiatrist diagnosed PTSD as secondary to this claimed in-service stressor, and as such, the Board finds that the VA examiners' opinions that the Veteran does not meet the criteria for PTSD to be more probative.  The Board also notes that the VA psychiatrist appears to have treated the Veteran very briefly and at the beginning of his attempt to seek treatment.  As the 2012 VA examiner noted, the majority of the Veteran's mental health treatment has focused on his interpersonal relationships with his father (who he reported was verbally abusive) and his siblings, and on his financial stresses.  Although his complaints were consistent about his family and financial stress, he continued to state that he believed his anxiety and depression had to do with a fall in service.  He failed to report to the VA psychiatrist, and several other VA treatment providers, that he was robbed at gunpoint, and shot at, in 1992.  Overall, the Board finds the VA examiners' negative nexus opinions to be more probative than the VA psychiatrist positive nexus opinion because they were based on a review of the record which provided consideration of the relevant facts of the case, their opinions are supported by the Veteran's ongoing mental health treatment, and because the VA psychiatrist's opinion depended on the credibility of the Veteran's statements, which the Board has rejected.

The Board notes that personality disorders are generally not service connectable, and the record does not show that a mental disorder was superimposed on the Veteran's personality disorder.  The Board also notes that, although the Veteran's substance abuse appears to have begun in service, drug abuse is considered willful misconduct.  The Board finds the Veteran's statements that he began abusing drugs due to depression brought on from his alleged in-service assault to not be credible.  

The Board concludes that service connection for an acquired psychiatric disorder is not warranted on a direct or presumptive basis.  The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  The Board finds, however, that the benefit of the doubt is not applicable in this case because the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The preponderance of the credible and probative evidence of record indicates that the Veteran's major depressive disorder is not related to his military service, and did not begin during military service/was not at a compensable degree within one year after service.  


ORDER

Entitlement to service connection for an acquired psychiatric disorder is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


